Per Curiam.  The record in case E-85-68 from Mississippi Circuit Court was tendered late and the clerk refused to file the record. The attorney for appellant, Bill E. Ross, admits responsibility for failing to timely file the record. That admission on the part of counsel constitutes good cause for granting the motion. Per Curiam Order of Feb. 5, 1979, 265 Ark. 964. The motion for a rule on the clerk is accordingly granted. A copy of this order will be sent to the Committee on Professional Conduct.